—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered July 28, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
*130The court’s identification charge, read as a whole (see, People v Gomez, 226 AD2d 296, lv denied 88 NY2d 936), fairly instructed the jury on the correct principles of law to be applied to the case, and neither usurped the fact-finding function of the jury nor conveyed any opinion concerning the merits of the defense of misidentification. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.